989 F.2d 492
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Francis ESTRELLA, a/k/a Bayardo Arce, Plaintiff-Appellant,v.T.C. CAMPBELL, Defendant-Appellee,andU.S. Immigration & Naturalization Service, Defendant.
No. 92-7121.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1993.Decided March 1, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   James C. Cacheris, Chief District Judge.  (CA-92-1009).
Francis Estrella, plaintiff-appellant pro se.
E.D.Va.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Francis Estrella appeals from the district court's order dismissing his action brought under  Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).   Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.   Estrella v. Campbell, No. CA-92-1009 (E.D.Va. July 14, 1992).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that, contrary to Estrella's suggestion in his informal brief, a plaintiff in a Bivens action need not exhaust administrative remedies prior to filing an action for damages.   See McCarthy v. Madigan, 60 U.S.L.W. 4191 (U.S.1992)